Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 1 of 8 PageID #: 173




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      HARVEY PUBLIC ADJUSTER, LLC, and MEIR
      ZARCHI,                                              MEMORANDUM & ORDER
                                Plaintiffs,                 20-CV-2913 (NGG) (LB)
                    -against-
      VIET MEDIA AGENCY, MINH TAM TRAN, and
      ADAM TRAN,
                                Defendants.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Plaintiffs Harvey Public Adjuster LLC and Meir Zarchi brought
            this breach of contract ac-tion against Defendants Minh Tam
            Tran and Adam Tran (the “Tran Defendants”) and Viet Media
            Agency, seeking to compel Defendants to return the balance of
            money paid to them for services that they allegedly failed to per-
            form. (Compl. (Dkt. 1).) Pending before the court is Plaintiffs’
            motion for a default judgment against the Tran Defendants,
            which the court referred to Magistrate Judge Lois Bloom for a
            report and recommendation (“R&R”). (See Mot. for Default J.
            (Dkt. 21); Mar. 8, 2021 Order Referring Mot.) Judge Bloom is-
            sued the annexed R&R on May 4, 2021, recommending that the
            court dismiss the case for lack of subject matter jurisdiction due
            to the absence of complete diversity among the parties. (R&R
            (Dkt. 32).)
            No party has objected to Judge Bloom’s R&R, and the time to do
            so has passed. See Fed. R. of Civ. P. 72(b)(2). Therefore, the court
            reviews the R&R for clear error. See Velasquez v. Metro Fuel Oil
            Corp., 12 F. Supp. 3d 387, 397 (E.D.N.Y. 2014). Having found
            none, the court ADOPTS the R&R in full.




                                              1
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 2 of 8 PageID #: 174




      SO ORDERED.
      Dated:   Brooklyn, New York
               July 30, 2021

                                               _/s/ Nicholas G. Garaufis_
                                               NICHOLAS G. GARAUFIS
                                               United States District Judge




                                      2
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 3 of 8 PageID #: 175




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 HARVEY PUBLIC ADJUSTER, LLC, and
 MEIR ZARCHI,

                           Plaintiffs,                         REPORT AND RECOMMENDATION
                                                                   20 CV 2913 (NGG) (LB)
         -against-

 VIET MEDIA AGENCY, MINH TAM TRAM,
 and ADAM TRAN,

                            Defendants.
 ----------------------------------------------------------X
 BLOOM, United States Magistrate Judge:
         Plaintiffs Harvey Public Adjuster LLC and Meir Zarchi bring this diversity breach of

 contract action against defendants Viet Media Agency, Minh Tam Tran (A/K/A “Tammy

 Tran”), and Adam Tran (hereinafter “defendants”) alleging they paid defendants in accordance

 with a contract for services which defendants never performed. Compl. ¶¶ 10, 13, 15–19. The

 Clerk of Court entered the default of Tammy Tran and Adam Tran on December 18, 2020 and

 plaintiffs filed a motion seeking a default judgment on February 5, 2021. ECF Nos. 20–21.

 Defendants appeared in this action on March 17, 2021 and oppose plaintiffs’ motion for a

 default judgment. ECF Nos. 24–25. I held a conference in this matter on April 15, 2021. For

 the reasons set forth below, this action must be dismissed as there is not complete diversity of

 citizenship between the parties and therefore the Court lacks jurisdiction over this matter.

                                             BACKGROUND

         The parties entered into a contract on September 26, 2017 whereby defendants agreed

 to provide public relations and advertising services to plaintiffs, who were seeking to attract

 individuals bringing insurance claims for losses incurred as a result of Hurricane Harvey in

 Texas, Florida, South Carolina, Georgia, and Louisiana. Compl. ¶ 10. Although plaintiffs paid



                                                        1
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 4 of 8 PageID #: 176




 defendants $280,000.00 under this contract, Id. at ¶ 13, the contract was never performed

 because, according to defendants, plaintiff LLC never obtained the necessary license to act as

 a public adjuster in the above-listed states, which was a condition precedent to plaintiffs’ duty

 to perform. Answer ¶¶ 10–12, ECF No. 28. The parties later executed a second agreement which

 acknowledged that the contract had not been performed and arranged for the return of the initial

 payment plus interest to plaintiffs. Compl. ¶¶ 14–17. Defendants paid plaintiffs $44,000.00

 pursuant to the second agreement and then stopped making payments. Id. at ¶¶ 18–20. Plaintiffs

 brought this action seeking to compel defendants to return the balance of the money.

        Plaintiff Harvey Public Adjuster, LLC (“HPA”) is a Texas company with its principal

 place of business in New York. Id. ¶ 3. Plaintiff Meir Zarchi is a citizen of New York and the

 sole member of HPA. Id. ¶ 4. Defendant Viet Media Agency is a Texas company with a

 principal place of business in Texas, and Tammy Tran and Adam Tran are both citizens of

 Texas. Id. ¶¶ 5–7.

                                  PROCEDURAL HISTORY

        Plaintiffs filed their complaint on July 1, 2020 and served defendants with the summons

 and complaint on September 17, 2020. ECF Nos. 1, 14–16. On November 22, 2020, defendants

 had not appeared in the action and plaintiffs requested the Clerk of Court to enter a certificate

 of default as to the plaintiffs. ECF No. 17. The Clerk of Court entered a certificate of default as

 to the Tran defendants on December 18, 2020 but denied the request for an entry of default as

 to defendant Viet Media Agency, stating that service had not been properly effected. ECF No.

 20; Docket Entry 12/18/2020. Plaintiffs filed a motion for a default judgment against the Tran

 defendants on February 5, 2021. ECF No. 22. The motion was referred to me by the Honorable

 Nicholas G. Garaufis for a Report and Recommendation pursuant to 28 U.S.C. § 636(b).



                                                 2
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 5 of 8 PageID #: 177




 Defendants appeared in this action on March 17, 2021, filing an opposition to the motion for a

 default judgment and an answer to the complaint. ECF Nos. 24–28. I held an initial conference

 by telephone on April 15, 2021. The parties confirmed on the record that the plaintiff LLC and

 defendants are citizens of Texas. Therefore, this Court lacks subject matter jurisdiction. See

 Transcript of 4/15/21 Conference (“Transcript”), ECF No. 31.

                                         DISCUSSION

        “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.

 of Am., 511 U.S. 375, 377 (1994). “They possess only that power authorized by Constitution

 and statute[.]” Id. (citations omitted). “A federal court’s jurisdiction generally may be

 predicated upon federal question jurisdiction, codified at 28 U.S.C. § 1331, or diversity

 jurisdiction, codified at 28 U.S.C. § 1332.” Winter v. Novartis Pharm. Corp., 39 F. Supp. 3d

 348, 350 (E.D.N.Y. 2014).        The Court must be satisfied that jurisdiction exists before

 considering the claims presented. See Wynn v. AC Rochester, 273 F.3d 153, 157 (2d Cir. 2001)

 (per curiam) (citations omitted); Lyndonville Sav. Bank & Tr. Co. v. Lussier, 211 F.3d 697,

 700 (2d Cir. 2000) (“It is axiomatic that federal courts . . . may not decide cases over which

 they lack subject matter jurisdiction.”); Mackason v. Diamond Fin. LLC, 347 F. Supp. 2d 53,

 54 (S.D.N.Y. 2004) (“A district court is required to raise sua sponte the question whether

 diversity of citizenship is adequately pleaded[.]”). “[T]he party invoking federal jurisdiction

 bears the burden of establishing that jurisdiction exists.” Bey v. New York, No. 12 CV 2171

 (WFK), 2012 WL 1899379, at *2 (E.D.N.Y. May 4, 2012) (quoting Conyers v. Rossides, 558

 F.3d 137, 143 (2d Cir. 2009)).

        Here, plaintiffs invoke this Court’s subject matter jurisdiction based on diversity

 jurisdiction. See Compl. ¶ 8 (“This Court has jurisdiction of this action pursuant to 28 U.S.C.



                                                3
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 6 of 8 PageID #: 178




 Section 1332(a)(1) in that Plaintiffs are citizens of the State of New York and Defendants are

 all citizens of other states.”). 28 U.S.C. § 1332 provides for diversity jurisdiction for disputes

 between, inter alia, citizens of different States where the matter in controversy exceeds

 $75,000.00. 28 U.S.C. § 1332(a)(1). “Diversity jurisdiction is available only when all adverse

 parties to a litigation are completely diverse in their citizenships.” Van Buskirk v. United Group

 of Companies, Inc., 935 F.3d 49, 53 (2d Cir. 2019) (quoting Herrick Co., Inc. v. SCS

 Communications, Inc. 251 F.3d 315, 322 (2d Cir. 2000)).

        For purposes of diversity jurisdiction, a corporation is “a citizen of both its state of

 incorporation and its principal place of business.” Bayerische Landesbank v. Aladdin Capital

 Mgmt. LLC, 692 F.3d 42, 51 (2d Cir. 2012) (citation omitted). A limited liability company’s

 citizenship is additionally determined by the citizenship of its members, see Bayerische, 692

 F.3d at 49 (citing Handelsman v. Bedford Vill. Assoc. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir.

 2000)), and thus the complaint “must allege the citizenship of natural persons who are members

 of a limited liability company and the place of incorporation and principal place of business of

 any corporate entities who are members of the limited liability company,” Avant Capital

 Partners, LLC v. W108 Dev. LLC, 387 F. Supp. 3d 320, 322 (S.D.N.Y. 2016) (quoting New

 Millennium Capital Partners, III, LLC v. Juniper Grp. Inc., No. 10 Civ. 46 (PKC), 2010 WL

 1257325, at *1 (S.D.N.Y. Mar. 26, 2010) (citing Handelsman, 213 F.3d at 51–52)).

        In this case, it is clear from the complaint that there is not complete diversity between

 the parties. The complaint states:

        “3. Plaintiff HARVEY PUBLIC ADJUSTER, LLC (“HPA”) is a Texas limited
        liability company with a principal place of business at 766 Rockaway Parkway,
        Brooklyn, New York in the County of Kings, State of New York.
        4. Plaintiff MEIR ZARCHI (“ZARCHI”) is in an individual and resident of the
        County of Kings, State of New York, and is a principal of HPA.



                                                 4
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 7 of 8 PageID #: 179




        5. Defendant VIET MEDIA AGENCY (“VIET MEDIA”) is a Texas entity with
        a principal place of business located at 7362 Regency Square, Houston, Texas
        77036.
        6. Defendant MINH TAM TRAN A/K/A/ TAMMY TRAN is: (i) an individual;
        (ii) a principal and guarantor of VIET MEDIA; and, (iii) an attorney licensed by
        the State of Texas with a principal place of business located at 2915 Fannin
        Street, Houston, TX 77002-9221.
        7. Defendant ADAMS [sic] TRAN is an individual who, upon information and
        belief, is doing business as VIET MEDIA AGENCY with a principal place of
        business located at 7362 Regency Square, Houston, Texas 77036.”

        Plaintiffs’ counsel confirmed on the record that the language “[HPA] is a Texas limited

 liability company” means that HPA was incorporated in Texas. Transcript, ECF No. 31, 6:6–

 10. Plaintiffs’ counsel also confirmed that plaintiff Zarchi is the sole member of the plaintiff

 LLC, and he is domiciled in New York. Id. Therefore, for the purpose of diversity jurisdiction,

 Plaintiff HPA is a citizen of both Texas and New York. See Bayerische, 692 F.3d at 49–51. All

 of the defendants are likewise citizens of Texas: Viet Media Agency is both incorporated in

 Texas and has its principal place of business there, and the Tran defendants are both domiciled

 in Texas. See Compl. ¶¶ 5–7. As the LLC plaintiff and all defendants are citizens of Texas, the

 parties are not “completely diverse in their citizenships,” and the Court lacks jurisdiction over

 this matter. Van Buskirk, 935 F.3d at 53.

                                         CONCLUSION

        Accordingly, as there is no basis for subject matter jurisdiction, this case must be

 dismissed.



              FILING OF OBJECTIONS TO REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

 Procedure, the parties shall have fourteen (14) days from service of this Report to file written

 objections. See also Fed. R. Civ. P. 6. Such objections shall be filed with the Clerk of the Court.


                                                 5
Case 1:20-cv-02913-NGG-LB Document 33 Filed 08/02/21 Page 8 of 8 PageID #: 180




 Any request for an extension of time to file objections must be made within the fourteen-day

 period. Failure to file a timely objection to this Report generally waives any further judicial

 review. Marcella v. Capital Dist. Physicians’ Health Plan, Inc., 293 F.3d 42, 46 (2d Cir. 2002);

 Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989); see Thomas v. Arn,

 474 U.S. 140, 152 (1985).




 SO ORDERED.



                                                                    /S/
                                                             LOIS BLOOM
                                                             United States Magistrate Judge
 Dated: May 4, 2021
        Brooklyn, New York




                                                6
